DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the Response filed on 24 November 2020. As directed by the amendment: no claims have been amended, Claims 1-40, 46-48, 50, 54-57 and 61-217 have been cancelled,  and no claims have been added. Claims 53, 58-60, and 218 were previously withdrawn due to a Restriction Requirement and have been cancelled in the Examiner’s Amendment below. 
Thus, Claims 41-45, 49, and 51-52 are presently pending in this application.
	
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Joseph Young on 26 February 2021.
The application has been amended as follows: 

The CLAIMS have been amended as follows:
Claims 53, 58, 59, 60, and 218 have been CANCELLED.


The SPECIFICATION has been amended as follows: 
In Paragraph 0001, Line 3, after “ and filed April 21, 2015,”  add  “now issued as U. S. Patent Number 9,999,764,”

Reasons for Allowance
Claims 41-45, 49, and 51-52 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s arguments filed in the Response filed 24 November 2020 have been fully considered and are persuasive. The Applicant argues (Pages 2-4 of Response) that the Elo reference does not qualify as Prior Art under 35 USC 102(e) due to the prior filed Provisional applications related to the present application. Furthermore, the Applicant argued that none of the previously cited Gray, Elo, or Tulley et al. discloses all of the claimed elements of Claim 41, particularly “a removable resonance circuit operatively connected between the first medical device interface and the second medical device, wherein the removable resonance circuit comprises a control circuit configured to determine a value of a combined resonant frequency of the first medical device, the second medical device, and the removable resonance circuit after implantation, and wherein the removable resonance circuit further comprises an adjustable impedance circuit  configured to adjust an impedance provided by the removable resonance circuit to change the value of  the combined resonant frequency of the first medical device, the second medical device and the removable resonance circuit to be [substantially equal to a predetermined resonant frequency value.” The 
Additional relevant prior art includes:  
Gronemeyer (US Publication No. 2007/0168016) discloses a medical device system wherein the structure of the components are configured such that the resonant frequency of the system is coordinated with a resonant frequency of an MRI device (Paragraph 0010-0011, 0023). 
Von Arx (US Publication No. 2002/0123776) discloses an implantable medical device comprising an antenna tuning circuit which loads the antenna with a variable amount of inductance or capacitance to adjust the resonant frequency of the antenna, and therefore matching the impedance of the system for efficient transmission (Paragraph 0024-0026, Claims 8, 9, 14)
Roschmann (US Patent 4,712,067) discloses an RF coil system comprising device elements which are configured to generate specifically tuned RF currents (Abstract, Claims 1-2, Col. 3, Lines 29-45)

However, the prior art does not disclose all of the claimed elements of Claim 41, either alone or in combination. Therefore Claim 41 is allowed. Claims 42-45, 49, and 51-52 depend from and thus further limit Claim 41, and are also allowed. Claims 53, 58-60, and 218 were previously withdrawn due to a Restriction Requirement and have been cancelled in the Examiner’s Amendment made above. 
Therefore, the previously 103(a) rejections have been withdrawn, and Claims 41-45, 49, and 51-52 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792